Citation Nr: 1427790	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  09-39 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include anxiety and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and L.H.



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia RO.

A Board hearing was held before the undersigned in July 2011.  A transcript of this hearing is of record.  

In Clemons v. Shinseki, 23 Vet. App. 1, 6-7 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  The Veteran's claim was originally characterized as service connection for PTSD (also claimed as anxiety).  To ensure that the full scope of his psychiatric claim is considered, the Board has recharacterized the issue as a single claim of service connection for an acquired psychiatric disorder, to include PTSD and anxiety.  The Veteran is not prejudiced by this recharacterization, as it ensures that any potential psychiatric diagnoses are considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.




REMAND

The Veteran seeks entitlement to service connection for a psychiatric disorder and a skin disorder.  Unfortunately, before the Board can adjudicate these claims on the merits, additional development is required.

Skin Disorder

The record reflects the Veteran receives VA treatment for his skin disorder.  The most recent VA treatment records associated with the claims file are from July 2009.  Therefore, all updated pertinent VA treatment records should be obtained.

Additionally, the Veteran's VA treatment records indicate he has received treatment for his skin disorder from private physicians.  See VA treatment records, October 2005 (seeing a private dermatologist in Lynchburg), December 2006 (treated by a dermatologist in Richmond), February 2009 (seeing a new outside dermatologist), and May 2009 (indicating his skin condition had been evaluated at the University of Virginia).  Any available records from these private physicians should be requested and obtained.

On February 2011 VA examination, the examiner opined that the Veteran's current skin condition, diagnosed as prurigo nodularis, was not caused by or a result of complaints during service, specifically of tinea cruris and pityriasis rosea.  The examiner also opined that the Veteran's current condition was not chloracne secondary to herbicide exposure.  However, the record reflects the Veteran has had diagnoses of other skin conditions, including dermatitis, lichen simplex chronicus, and lichen planus.  It is unclear whether the examiner considered all of these diagnoses when reaching her conclusions.  Therefore, another examination is necessary to have the examiner reconcile prior diagnoses of the Veteran's skin condition with the diagnosis given on examination and to provide a thorough etiology opinion.


Psychiatric Disorder

On July 2009 VA psychiatric examination, the examiner concluded the Veteran did not meet the criteria for diagnosis of PTSD.  The examiner also did not provide any other diagnosis of a mental health condition.  At the July 2011 hearing, the Veteran and L.H. testified that the Veteran tended to underrepresent his mental health symptoms.  Board Hearing Tr. at 3-6.  Thus, remand is necessary to provide the Veteran with a new examination so he has the opportunity to provide a more accurate picture of his mental health symptoms.

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain all private treatment records relating to treatment of the Veteran's skin conditions.  

2.  Obtain and associate with the claims file VA treatment records dated from July 2009 to the present.  

3.  If any of the records requested in items 1 or 2 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  After completing the development requested in items 1-3, schedule the Veteran for an examination to determine whether any current skin disorder had its clinical onset during the Veteran's active service or is otherwise related to his service.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and VBMS eFolder) should be made available to and be reviewed by the examiner in conjunction with this request.  
The examiner should reconcile the various skin diagnoses that are of record with the diagnosis provided on examination and should provide an opinion on the following question:

Is it at least as likely as not (a 50 percent probability or greater) that any current skin condition is related to any incident of military service, including to herbicide exposure therein? 

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the development requested in items 1-3, schedule the Veteran for a psychiatric examination to determine the nature and etiology of any current psychiatric disorder.  The entire claims file (i.e. both the paper claims file and any medical records contained in the Veteran's Virtual VA and VBMS eFolder) should be made available to and be reviewed by the examiner in conjunction with the examination.   

For purposes of this request, the examiner should specifically consider the Veteran's July 2011 hearing testimony regarding his symptoms and his previous underreporting of symptoms on examination.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should indicate whether a diagnosis of PTSD is appropriate.  If a diagnosis of PTSD is appropriate, the examiner should specify whether the PTSD is related to any of the Veteran's in-service stressors (mortar fire attack at Phan Rang Air Base; duties as a security policeman and Sentry dog handler during Vietnam service).

If the examination results in a diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service, including his in-service stressors (mortar fire attack at Phan Rang Air Base; duties as a security policeman and Sentry dog handler during Vietnam service).

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West Supp. 2013).




_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

